FILED
                           NOT FOR PUBLICATION                              NOV 24 2009

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-30064

             Plaintiff - Appellant,              D.C. No. 2:08-cr-00143-EFS-1

  v.
                                                 MEMORANDUM *
QIANA LEE ROUBIDEAUX, a/k/a
Quiana Lee Roubideaux,

             Defendant - Appellee.



                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Edward F. Shea, District Judge, Presiding

                     Argued and Submitted November 5, 2009
                              Seattle, Washington

Before: ALARCÓN, KLEINFELD and CLIFTON, Circuit Judges.




       The government appeals from an order granting Roubideaux’s motion to

suppress evidence seized during a warrantless search of his automobile and backpack.

We have jurisdiction over this appeal pursuant to 18 U.S.C. § 3731, and we reverse.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       We review de novo a district court’s determination of whether probable cause

existed for the search of a vehicle, including its trunk. United States v. Alvarez, 899
F.2d 833, 836, 839 (9th Cir. 1990) “Probable cause exists if, under the totality of the

circumstances, there is a fair probability that contraband or evidence of a crime will

be found in a particular place.” Id. (internal quotation omitted); see also United States

v. Ross, 456 U.S. 798, 825 (1982) (“If probable cause justifies the search of a lawfully

stopped vehicle, it justifies the search of every part of the vehicle and its contents that

may conceal the object of the search”). In determining whether the officers had

probable cause, we must examine the evidence in the record in a “common-sense and

realistic manner.” United States v. Crozier, 777 F.2d 1376, 1380 (9th Cir.1985).




       Under the totality of the circumstances in this case, sufficient evidence justified

the warrantless search of Roubideaux’s car and backpack. Roubideaux was illegally

parked in an area Deputy Smith knew was used for drug consumption and prostitution.

When searching Roubideaux’s person, Deputy Smith found $5,700 in cash in

Roubideaux’s sock. Roubideaux’s explanation for having that quantity of cash on him

was implausible: telling Deputy Smith that he had no job; that the $5,700 was, in part,

payment for work he did for a transient alcoholic; and that he did not know the

address or any other contact information for this person. On a further search of


                                            2
Roubideaux, Deputy Smith found a small “user’s quantity” of marijuana hidden in

Roubideaux’s pants, and noticed two air fresheners wedged around the car’s control

panels. Deputy Smith testified that, according to his experience and training, air

fresheners are used to mask drug use and the presence of drugs, and also that

individuals who traffic in controlled substances carry large amounts of cash.




      If taken separately, the individual pieces of evidence known to the police before

searching Roubideaux’s car might be easily explained away.            However, “[i]n

determining the existence of probable cause we must look to the totality of the

circumstances,”   U.S. v. Hoyos, 892 F.2d 1387, 1393 (9th Cir. 1989), giving

consideration to the experience of trained law enforcement. U.S. v. Arrellano-Rios,

799 F.2d 520, 523 (9th Cir. 1986); see also U.S. v. Gil, 58 F.3d 1414, 1418 (9th Cir.

1995) (“[O]bservations of conduct consistent with drug trafficking, even though

apparently innocuous, can give rise to probable cause.”). Here, considering the

totality of the circumstances—the location where Roubideaux was illegally parked,

the amount of money found in his sock, his dubious explanation for having it, his

possession of marijuana, and the knowledge and experience of the police—there was

a fair probability that evidence or fruits of a crime would be found in the car,

including the trunk.    The very large amount of hidden cash late at night in


                                          3
Roubideaux’s sock, and his implausible explanation, were hard to understand among

the other circumstances except as a reasonably probable indication of further evidence

of a crime in the car. Therefore, the district court erred in suppressing the evidence

obtained from Roubideaux’s car.




      REVERSED and REMANDED.




                                          4